



Exhibit 10.2


FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 5th day of September, 2018, by and between SILICON VALLEY
BANK, a California banking corporation (“Bank”), and A10 NETWORKS, INC., a
Delaware corporation (“Borrower”), whose address is 3 West Plumeria Drive, San
Jose, CA 95134.
RECITALS
A.    Bank and Borrower previously entered into that certain Loan and Security
Agreement dated as of November 1, 2016 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).
B.    Bank and Borrower desire to amend the Loan Agreement as set forth herein,
subject to the terms and conditions of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.
Amendment to Loan Agreement.

2.1    Section 2.4(d) (Unused Revolving Line Facility Fee). Section 2.4(d) of
the Loan Agreement is hereby amended and restated in its entirety as follows:
(d)    Unused Revolving Line Facility Fee. Payable quarterly in arrears on
January 1, 2017, on the first day of each calendar quarter occurring thereafter
prior to the Revolving Line Maturity Date, and on the Revolving Line Maturity
Date, a fee (the “Unused Revolving Line Facility Fee”) in an amount equal to
three tenths of one percent (0.30%) per annum of the average unused portion of
the Revolving Line, as determined by Bank. The unused portion of the Revolving
Line, for purposes of this calculation, shall be calculated on a calendar
quarter basis and shall equal the difference between (i) the Revolving Line, and
(ii) the average for the period of the daily closing balance of the Revolving
Line outstanding plus the sum of the aggregate amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit); and    


3.
Limitation of Amendment.

3.1    The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent


BN 33833869v2

--------------------------------------------------------------------------------




to any amendment, waiver or modification of any other term or condition of any
Loan Document, or (b) otherwise prejudice any right or remedy which Bank may now
have or may have in the future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation,


BN 33833869v2

--------------------------------------------------------------------------------




moratorium or other similar laws of general application and equitable principles
relating to or affecting creditors’ rights.
5.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
7.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment of Bank’s legal fees and expenses incurred in connection with
this Amendment.
8.CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE. THIS AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE SUBJECT TO THE
PROVISIONS REGARDING CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL
REFERENCE SET FORTH IN SECTION 11 OF THE LOAN AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


[Signature page follows.]




BN 33833869v2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK:
 
BORROWER:
 
 
 
 
 
SILICON VALLEY BANK,
 
A10 NETWORKS, INC.,
a California banking corporation
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brian Fitzpatrick
 
By:
/s/ Tom Constantino
Name:
Brian Fitzpatrick
 
Name:
Tom Constantino
Title:
Managing Director
 
Title:
CFO
 
 
 
 
 





























First Amendment to Loan and Security Agreement